SUMMARY ORDER
Plaintiff-Appellant Michael J. Formanek, pro se, appeals from a judgment of the United States District Court for the Northern District of New York (Thomas J. McAvoy, Judge), dismissing his 42 U.S.C. § 1983 complaint for lack of subject matter jurisdiction. Formanek commenced this action against Spero Pines, a Family Court judge in Broome County, New York; Eileen M. Kane, a Broome County Family Court hearing examiner; Deborah Ditewig, Formanek’s ex-wife and the mother of his son; and Charles Proffitt, Ditewig’s father. Formanek’s complaint asserts a variety of claims relating to a Family Court dispute spanning more than ten years and involving Formanek’s custody, visitation, and child support payments for his son, Joshua Formanek.
The District Court dismissed the complaint pursuant to the Rooker-Feldman doctrine, concluding that Formanek sought to alter the child support obligations and *506custody arrangements that had been determined in state court. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). The District Court denied as futile Formanek’s motion to amend his complaint to add Broome County as a defendant.
Reviewing de novo, see Moccio v. N.Y. State Office of Court Admin., 95 F.3d 195, 198 (2d Cir.1996), we conclude that the District Court correctly dismissed the complaint for lack of subject matter jurisdiction pursuant to the Rooker-Feldman doctrine. “The Rooker-Feldman doctrine holds that inferior federal courts lack subject matter jurisdiction ‘over cases that effectively seek review of judgments of state courts and that federal review, if any, can occur only by way of a certiorari petition to the Supreme Court.’ ” Phifer v. City of N.Y., 289 F.3d 49, 55 (2d Cir.2002) (quoting Moccio, 95 F.3d at 197).
All the claims that Formanek asserts in this action—challenging the validity of several orders issued by the Broome County Family Court—are inextricably intertwined with the state court’s determinations. See Kropelnicki v. Siegel, 290 F.3d 118, 129 (2d Cir.2002) (“[I]f adjudication of a claim in federal court would require the court to determine that a state court judgment was erroneously entered or was void, the claim is inextricably intertwined with the merits of the state court judgment.”). For example, Formanek alleges that Justice Pines denied him due process by awarding sole custody of Joshua to Ditewig without holding a hearing, and that Pines improperly reduced his visitation rights. These arguments clearly could have been raised in state court, either in the Family Court or on appeal. See Moccio, 95 F.3d at 199-200 (stating that Rook-er-Feldman bars a plaintiff from asserting a claim in federal court where the plaintiff “had an opportunity to litigate [the] claim in a state proceeding”). Formanek’s attempts to re-litigate various matters decided by Hearing Examiner Kane are also barred by the Rooker-Feldman doctrine, as “adjudication of [these] claim[s] in federal court would require the court to determine that a state court judgment was erroneously entered or was void.” Kropelnicki, 290 F.3d at 129.
The District Court also correctly denied, on futility grounds, Formanek’s motion to amend his complaint, as the addition of Broome County as a defendant would not cure the complaint’s jurisdictional defects. Accordingly, the judgment of the District Court is AFFIRMED.